Citation Nr: 0909845	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-32 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
Veteran's death.

2.	Entitlement to service connection for the cause of the 
Veteran's death.

3.	Entitlement to Death and Indemnity Compensation (DIC) 
benefits under            38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to 
January 1946. He died in February 1982. The appellant is his 
surviving spouse.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. In a January 2006 decision, the 
RO denied a petition to reopen a previously denied claim for 
service connection for the cause of the Veteran's death. An 
August 2006 decision then denied entitlement to DIC pursuant 
to 38 U.S.C.A. § 1318 (West 2002 & Supp. 2008). 

Through her representative, the appellant has requested that 
this matter be advanced on the Board's docket. However, 
because the appellant's motion was received shortly before 
this matter appeared for review before the undersigned in the 
normal course of the Board's order of review, the motion for 
advancement on the docket is deemed moot and is denied. 

The claim for service connection for the cause of the 
Veteran's death is reopened. Also, the Board presently is 
deciding the claim for DIC under 38 U.S.C.A. § 1318.        
The issue of service connection for cause of death on the 
merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.	By a July 2002 rating decision, the RO denied the 
appellant's original claim of entitlement to service 
connection for the cause of the Veteran's death. The decision 
was not appealed.

2.	Since the issuance of this decision additional evidence 
has been received which was not previously of record, and 
relates to an unestablished fact necessary to substantiate 
the appellant's claim.

3.	The Veteran was not in receipt of service-connected 
disability compensation at the 100 percent level for 10 years 
or more consecutively prior to his death.


CONCLUSIONS OF LAW

1.	The July 2002 rating decision that denied entitlement to 
service connection for the cause of the Veteran's death is 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.104(a) (2008).

2.	New and material evidence has been received to reopen the 
previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.	The criteria for dependency and indemnity compensation 
under 38 U.S.C.A.           § 1318 are not met. 38 U.S.C.A. 
§§ 1318, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.22, 3.102, 3.159 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2008), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). 

The Board is granting the appellant's petition to reopen a 
claim for service connection for the cause of the Veteran's 
death, and remanding the underlying claim on the merits for 
additional development. A determination on whether the VCAA's 
duty to notify and assist provisions were satisfied is 
unnecessary at this point pending further development and the 
readjudication of the appellant's claim. Provided any error 
was committed in implementation of the VCAA as it pertains to 
the petition to reopen, this constituted harmless error and 
need not be further discussed. See Bernard v. Brown, 4 Vet. 
App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 may 
be resolved entirely based upon whether the applicable legal 
criteria are met. The U.S. Court of Appeals for Veterans 
Claims (Court) had held that the VCAA does not apply in cases 
in which the law and not the facts are determinative. Wensch 
v. Principi,         15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development which indicates no 
reasonable possibility that any further assistance would aid 
in substantiating the claim the VCAA is inapplicable). See 
also Mason v. Principi,    16 Vet. App. 129, 132 (2002); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000)). The current 
claim under 38 U.S.C.A. § 1318 presents such a case. 
Accordingly,        the claim is being adjudicated without 
further development of the record.

Analyses of the Claims

Petition to Reopen Claim for Service Connection for the Cause 
of Death

A July 2002 RO rating decision denied the appellant's 
original claim for service connection for the cause of the 
Veteran's death, on the basis that the primary and 
contributing illnesses that led to his death were not 
demonstrated to have been incurred during his service. The 
evidence that was considered included the Veteran's service 
treatment records, personnel records, and records of post-
service hospitalization and treatment.

The RO notified the appellant of this decision the following 
month, and she did not file a timely Notice of Disagreement 
(NOD) in response. Hence, the July 2002 rating decision 
became final and binding on the merits. See U.S.C.A. § 7105;                
38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of           the 
claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a);        Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Several additional items of evidence have been associated 
with the record since the RO's decision, and particularly, a 
July 2005 report from a private hospital entitled        
"certificate of medical treatment" and detailing the 
Veteran's treatment course at that facility from early-1947 
to 1948. This item was not previously of record and is new 
evidence. Moreover, it may be deemed material evidence to the 
claim at issue.

This record outlines a treatment history beginning on March 
31, 1947 for iron-deficiency anemia, with progressive 
evaluation for anemia and viral gastroenteritis. This 
treatment within a year and a few months of service discharge 
indicates it is plausible the Veteran also had anemia during 
service. The certificate of death in this case further states 
the cause of death was of cardiac arrest, secondary to 
rectosigmoid cancer with metastasis, and the disorder of 
severe anemia. As a result, the newly received medical 
evidence of anemia provides a reasonable possibility of 
substantiating the element of a link between service and the 
cause of death.

The Board finds that the July 2005 certification of medical 
treatment is both new and material to the claim for service 
connection for the cause of the Veteran's death. 38 C.F.R. § 
3.156; Hickson v. West, 11 Vet. App. 374, 378 (1998). The 
claim is therefore reopened, and the appeal to this extent 
granted, pending readjudication of the underlying claim de 
novo (on the merits).


Entitlement to DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled 
to dependency and indemnity compensation in the same manner 
as if the Veteran's death were service- connected, under 
certain specific conditions. VA shall pay DIC under 38 
U.S.C.A. 
§ 1318 to the surviving spouse of a veteran who dies not as 
the result of his own willful misconduct, and who at the time 
of death was in receipt of or "entitled to receive" 
compensation for a service-connected disability rated totally 
disabling provided, in pertinent part, that the disability 
was continuously rated totally disabling for a period of at 
least 10 consecutive years immediately preceding death. The 
total rating may be either schedular or based upon 
unemployability. 38 U.S.C.A. § 1318(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.22 (2008). 

Pursuant to 38 C.F.R. § 3.22(b)(3) (2008), the term 
"entitled to receive" means that at the time of death, the 
Veteran had previously applied for compensation but           
had not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date. 

In this case, the Veteran during his lifetime was not 
service-connected for any disability. It follows that he 
could not have been in receipt of a total disability rating 
for a period of at least 10 consecutive years immediately 
preceding death, based on either a 100 percent evaluation for 
a service-connected disability or disabilities, or an award 
of a total disability rating based on individual 
unemployability (TDIU). The criteria stated in 38 U.S.C.A. § 
1318 for an award of DIC thus are not met. 

The record does not further indicate that the appellant has 
raised a claim of CUE in a prior RO rating decision to 
establish that a denial of service connection for a claimed 
disability was in error. To the extent that the Veteran may 
have had a basis for entitlement to service-connected 
compensation for a disability when retroactively considering 
the evidence in the claims file, this represents a theory of 
"hypothetical entitlement" which the U. S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held is no 
longer a valid theory of recovery in DIC claims.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003). See also 
Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008) (the 
revised version of 38 C.F.R. § 3.22 does not have a 
retroactive effect and can be applied to claims for DIC 
benefits filed by survivors before the amendment took 
effect).

The appellant has not alleged any other applicable theory of 
entitlement to benefits under 38 U.S.C.A. § 1318 to include 
reopening of a claim based on newly received service records, 
or absence of receipt of total disability benefits due to 
non-waiver of concurrent retirement payments. See 38 C.F.R. § 
3.22(b)(2)-(3).

Accordingly, the claim for entitlement to DIC benefits under 
38 U.S.C.A. § 1318   is denied. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for the cause of the Veteran's 
death, the appeal to this extent is granted.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.






REMAND

Prior to readjudication of the claim for service connection 
for the cause of the Veteran's death, a VA medical opinion 
should be obtained on whether the cause of death had an 
etiological relationship to service. The appellant should 
also be duly notified of the procedures for evidentiary 
development of this claim. 

Based on the July 2005 report summarizing the Veteran's post-
service treatment course at a private hospital, there is 
evidence that he was treated for iron-deficiency anemia 
initially on March 31, 1947. He was seen over the next 
several months for anemia and viral gastroenteritis, with 
symptoms of weakness, intermittent fever, bloody diarrhea, 
and abdominal pains. A January 2, 1948 entry stated a 
diagnosis of abdominal mass, with related abdominal pains and 
pallor.

In July 1981 the Veteran underwent a month-long 
hospitalization at the Veterans Memorial Hospital. The 
diagnosis following a biopsy procedure was                         
well-differentiated adenomcarcinoma of the rectum. He was 
discharged the following month.

A May 2002 report from a private hospital states that the 
Veteran obtained treatment from January 1982 to February 1982 
and the patient had died while admitted to that facility. The 
diagnosis was listed as anemia, rectosigmoid cancer and 
abscess right buttock. The clinical records were no longer 
available. 
The certificate of death indicates that the cause of death 
was of cardiac arrest, due to severe anemia and rectosigmoid 
cancer with metastasis.

These findings demonstrate that it is at least plausible that 
the Veteran's anemia, while first diagnosed post-service, was 
a continuation of an in-service illness, and may have also 
been a cause of or contributing factor in the events that led 
to his death. A physician's opinion on this subject is 
necessary to clarify whether the evidence substantiates such 
a causal relationship. Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). See also Murphy v. Derwinski, 1 Vet. App. 78, 82 
(1990) (where reasonably raised by the record, consideration 
is required as to the likelihood of a relationship between 
the cause of the Veteran's death and service, including 
obtaining a sufficient "medical-scientific basis" on this 
question). Hence, a VA medical opinion should be obtained on 
whether anemia or any other disability of service origin had 
a role in the cause of the Veteran's death. 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if it is necessary to decide the claim).  

During the pendency of this appeal, the Court issued a 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2008), which 
set forth a revised standard as to notice under the VCAA 
pertaining to a claim for DIC benefits under 38 U.S.C.A. § 
1310 (where premised upon service-connected or compensable 
disability). Generally,   the notice provided must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence    and information required to substantiate a DIC 
claim based on a condition not yet service-connected. While 
the Veteran did not have any service-connected disabilities 
during his lifetime, on remand the RO/AMC should provide the 
appellant with a supplemental notice letter to ensure 
compliance with the Hupp decision. 

Accordingly, this claim is REMANDED for the following action:

1.	The RO/AMC should advise the 
appellant in accordance with the 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2008); 
38 CFR § 3.159(b)(1) (2008), and Hupp v. 
Nicholson. Such notice must include the 
following: (1) a statement of the 
conditions for which a Veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
claim based on a condition not yet 
service-connected. The appellant will be 
afforded an opportunity to respond and 
submit any further evidence or argument 
in support of her claim.

2.	The RO/AMC will then send the 
Veteran's claims folder to a VA physician 
qualified to determine whether the cause 
of the Veteran's death is attributable to 
service.                 The following 
considerations will govern: 

a.	The examiner should review the July 
2005 report of "certification of 
medical treatment" indicating 
treatment for iron-deficiency anemia 
beginning in March 31, 1947, and state 
whether it is at least as likely as not 
that anemia was incurred during the 
Veteran's active duty service. If not 
the case, state whether the Veteran 
developed a primary anemia (i.e., as 
opposed to secondary to an existing 
disorder) within one-year of service 
discharge on January 12, 1946 -- under 
which circumstances primary anemia may 
be presumed incurred in service for VA 
compensation purposes. 



b.	Provided anemia is determined to be 
of service origin, the examiner should 
indicate whether this disorder caused 
or contributed substantially and 
materially to the Veteran's death. 

c.	The examiner should further consider 
whether                the cause of the 
Veteran's death was otherwise related 
to any other incident of his military 
service.

d.	The claims folder and a copy of this 
remand, will be reviewed by the 
examiner. The examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

Additionally, the examiner must 
directly state the medical basis or 
bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should 
so state.

3.	When the actions requested have 
been completed, undertake any other 
indicated development, if deemed by the 
RO/AMC to be appropriate under the law.                 
Then readjudicate the issue of 
entitlement to service connection for the 
cause of the Veteran's death.

4.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner for 
corrective action. See 38 C.F.R. § 4.2 
(If the findings on an examination report 
are incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
she and her representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond. Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
appellant are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts          are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts  as 
directed in this remand, as well as any other development 
directed by the RO,          is necessary for a comprehensive 
and correct adjudication of her claim. 

The appellant need take no action unless she is notified to 
do so. She has the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 





This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).















 Department of Veterans Affairs


